Citation Nr: 1104231	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-50 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision issued in June 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of the 
proceeding is associated with the claims files.

The Veteran's claim for a compensable evaluation for bilateral 
hearing loss disability is addressed in the Remand that follows 
the Order section below.


FINDING OF FACT

The experiences bilateral tinnitus.


CONCLUSION OF LAW

The Veteran's tinnitus does not warrant a schedular rating in 
excess of 10 percent. 38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the 
VCAA be provided "at the time" or "immediately after" VA receives 
a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided adequate VCAA notice in January 2007 and 
March 2008 letters, prior to the June 2008 rating decision on 
appeal.  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are of record, and post-service 
treatment records have been obtained from those VA and non-VA 
providers identified by the Veteran as having relevant records.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.  The Veteran 
has also been afforded a hearing before the Board.

The Veteran has been afforded appropriate VA medical examination 
in response to the claim herein decided.  

Accordingly, the Board will address the merits of the claim.

Analysis

Service connection and a noncompensable rating were awarded for 
tinnitus in an October 1970 rating decision.  The current claim 
for increase was received in December 2006.  The RO granted an 
increased rating to 10 percent, effective from one year prior to 
the date of claim, in the rating decision on appeal.  The Veteran 
seeks a higher rating for tinnitus.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2010).

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which was revised effective on June 13, 
2003, to clarify existing VA practice that only a single 10 
percent rating is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

Accordingly, the Veteran's 10 percent evaluation is the maximum 
schedular evaluation for tinnitus.

The Veteran's NOD, received in September 2008, along with his 
substantive appeal, received in December 2009, asserts that 
tinnitus makes it difficult for him to distinguish words in 
conversation.  In essence, the Veteran, and his wife in an 
October 2008 statement, assert that basing evaluations on VA 
testing rather than real life situations is not wholly accurate 
in assessing his condition's severity.

The Veteran testified before the Board in October2010 that the 
tinnitus interferes with background and with conversations; he 
has to ask people to repeat their statements over and over and 
this is frustrating and embarrassing.  He testified that this 
greatly impacts those in his family who interact with him, 
including his wife and grandchildren.  He indicated this affected 
his work, progressively, for 35 years.

As noted, the Veteran's currently-assigned 10 percent rating is 
the maximum schedular benefit available for tinnitus.  The Board 
must accordingly determine whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).

In determining whether a case should be referred for extra- 
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the manifestations of the Veteran's tinnitus are 
contemplated by the schedular criteria.  The rating criteria 
reasonably describe the disability level and symptomatology 
described by the Veteran and his wife.  Although the Board has 
sympathetically considered the Veteran's testimony and lay 
statements, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating.  The Board has 
therefore determined that referral of this claim for extra-
schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

The Veteran was afforded a VA audiological examination in June 
2008.  Although the examiner provided the audiometric findings, 
the examiner did not comment on the functional effects of the 
hearing disability.  The Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  

Additionally, the Veteran has presented a private audiogram and 
examination report from D.J.J., Au.D., dated in December 2009.  
Dr. J. indicated that the audiogram demonstrated a worsening in 
the right ear hearing loss since the last VA examination and 
serious speech discrimination problems which warrant an increased 
rating per VA standards.  However, a review of the private 
audiogram and the report reveal that it is not fully dispositive 
in terms of the VA rating criteria.  The specific findings 
necessary for rating under the VA diagnostic criteria are not 
present.  Although the Board notes the Veteran's assertions at 
the hearing that this report was in compliance with VA rating 
criteria, the Board must disagree.  

In light of these observations, the Board finds that another VA 
examination to determine the severity of the Veteran's hearing 
loss and any resulting functional impairment is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the service-
connected Veteran's bilateral hearing loss 
during the period of this claim. 

2.  The Veteran should be afforded a VA 
audiology examination to determine the 
current degree of severity of his service-
connected bilateral hearing loss.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  The 
claims folder must be made available to and 
reviewed by the examiner.  The examiner is 
specifically requested to fully describe the 
functional effects of the Veteran's hearing 
loss disability on his daily activities and 
in an occupational setting.  The rationale 
for any opinions expressed must also be 
provided.

3.	The RO should also undertake any other 
development it determines to be warranted.

4.	Then, the RO should readjudicate the issue 
on appeal.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


